DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                 HICHAM ISSA,
                                   Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                     Nos. 4D17-1023 and 4D17-1024

                            [November 9, 2017]

   Consolidated appeals of orders denying rule 3.850 motions from the
Circuit Court for the Seventeenth Judicial Circuit, Broward County;
Michael A. Usan, Judge; L.T. Case Nos. 13-006553CF10A and 14-
016923CF10A.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and KLINGENSMITH, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.